DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/27/2020 has been considered and entered.  The response has been considered but was not found to be persuasive.  The amendment which narrows the claims to require that the hydrophilic polymer is 100% acidic which necessitates new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5 – 8 are rejected under 35 U.S.C. 103 as obvious over Kimura Masahiro et al. (WO 2014/133132) in view of Kimura et al. (WO 2013/133130).  The Kimura’130 reference is published in English as Yoneda et al. (US 2016/0008773) which is relied upon for making the rejections
In regards to claim 1, Kimura teaches composite semipermeable membrane having a support film including a substrate and a porous support layer and a separation function layer provided on the porous support layer (abstract).  The separation layer is a separation functional layer that is coated with a crosslinked polymer comprising a hydrophilic compound which is hydrophilic polymer [0008].  The hydrophilic compound has at least one reactive group that is capable of reacting with the substrate and a hydrophilic group which does not react and which comprises hydrophilic groups such as carbonyl group, carboxylic group, keto group, sulfonyl group, phosphoric acid group etc., thus providing acidic group(s) of the claim [0030, 0031].
The hydrophilic group can comprise any reactive group and includes compounds such as polyallylamine, methacrylic ester copolymer etc. [0030].  Kimura does not particularly recite polyacrylic acid of the claims.  

Kimura teaches a single hydrophilic compound is useful or a mixture of several kinds [0089].  Thus, when a single compound is used such as polyacrylic acid in view of Yoneda, the ratio of the acidic group in the hydrophilic polymer will be 1.
Kimura teaches the ratio of molar equivalent of amino groups to molar equivalent of amide groups in the separation layer is preferably 0.2 or more [0025].  While the preferred range is higher than 0.18 as claimed, it is very close and thus the claimed range would have been obvious.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Kimura teaches the hydrophilic polymer reacts with the functional layer to form an amide bond between the crosslinked polyamide of the functional layer and the acid (carboxylic group) of hydrophilic polymer [0030 – 0032].
In regards to claim 2, Kimura and Yoneda combined teach the composite membrane having the claimed limitation as previously stated.
In regards to claim 3, Kimura and Yoneda combined teach the composite membrane.  Kimura teaches composite having the root mean square (RMS) of the surface roughness of 60 nm or more [0040 – 0042].
In regards to claim 5, Kimura and Yoneda combined teach the composite membrane.  Kimura teaches the process for producing the composite membrane comprising the polycondensation step a) having all of the claimed ingredients and the formation of a crosslinked polyamide, reaction of the crosslinked polyamide product with hydrophilic compound which is hydrophilic polymer by amide bonds as previously discussed and conversion of amino groups of the polyamide into a functional group using a reagent [0002, 0071 and 0082].
Kimura teaches providing a solution containing a polyfunctional amine and an organic solvent containing a polyfunctional acid halide to perform polycondensation to for the crosslinked polyamide separation layer according to limitation a) [0071, 0072].  A reagent can be used to react with the amino group to convert them to another functional group according to limitation c) of the claim [0081 – 0085].  A solution containing the hydrophilic compound is contacted with the separation functional layer and heated to provide crosslinking with the polyamide separation functional layer according to limitation b) of the claim [0088, 0090].  
A single hydrophilic compound is useful or a mixture of several kinds [0089].  Thus, when a single compound is used such as polyacrylic acid, the ratio of the acidic group in the hydrophilic polymer will be 1.
In regard to claims 6, 7, Kimura teaches the process wherein the crosslinked polyamide is brought into contact with both a reagent for converting a carboxy group and amino group to 
In regards to claim 8, Kimura and Yoneda combined teach the composite membrane.  Kimura teaches the process wherein an amide bond is formed between the hydrophilic polymer and the crosslinked polyamide [0030].

Response to Arguments
Applicant's arguments been fully considered but they are not persuasive.
Applicants argue that Kimura (i.e., Okabe ‘132) fails to teach the polyacrylic acid containing hydrophilic group at 100%, fails to teach carboxylic acid derivative from reaction between the crosslinked polyamide and the hydrophilic polymer, and fails to teach the ratio of amino group to amide group in the polyamide of 0.10 to 0.18.  The arguments are not persuasive.
In regards to the absence of polyacrylic acid in the hydrophilic compound, the objection is moot in view of Yoneda which teaches the claimed limitation.
In regards to applicants’ argument that Kimura fails to teach a separation functional layer having the ratio of amino groups to amide groups in the separation layer of 0.18 or less, since Kimura teaches it is preferably 0.2 or higher.  The argument is not persuasive.
The preferred range of 0.2 or higher is not limiting.  Kimura does not teach against having a ratio of lower than 0.2 or demonstrate deleterious effects when the amine/amide ratios are less than 0.2.  Also, since 0.18 is very close to and is approximately 0.2 such ratios would have been obvious to persons of ordinary skill in the art practicing the invention of Kimura.
In regards to applicants’ argument that Kimura fails to teach the amide link between a carboxylic group of the hydrophilic compound and the crosslinked polyamide, the argument is 
Applicants argue that Kimura fails to teach the ratio of acidic group in the hydrophilic polymer.  The argument is not persuasive.
Kimura allows for the use of any suitable hydrophilic group and which can be a single component or mixtures of components.  When a single hydrophilic component is used such as polyacrylic acid in view of Yoneda, the ratio of the acidic group to the hydrophilic polymer is 1.
Applicants’ argument that the Kimura fails to teach the carboxylic acid derivative provided by the reaction of polyamide with carboxylic acid to form a diazonium compound and an amide bond is not persuasive since the formation of an amide bond suggests the presence of a carboxylic group which meets the limitation of carboxylic derivative.  Alternatively, it is noted that diazonium is a salt having an anion portion which would be expected to be a carboxylic anion since the diazonium salt is a result of the reaction of a carboxylic compound.
Applicants previously argued that the claimed composition demonstrates surprising effect that rebuts the case of obviousness.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims allows for ratios of amino groups/amide groups to be 0.18 or less, the inventive examples requires a strict range of from 0.11 to 0.18 which does not support the breadth of the claims that allows for much lower ratios such as 0.05, 0.01, and much lower.  Thus, applicants fail to demonstrate criticality of the claimed range.
While the claims requires acidic contents of the hydrophilic polymer to be from 0.05 to 100%, the inventive examples do not recite what ratios were used.  Thus, applicants fail to demonstrate criticality of the claimed range.
While the inventive examples requires specific Root-mean-Square surface roughness values of from 80 to 86 nm, the claims (except for claim 3 which allows for 50 nm or higher) are not limiting.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The argument is not persuasive.
While applicants argue that the ratios of amino groups to amide groups of 0.18 or less is critical for superior results, the inventive examples do not demonstrate such criticality.  For instance, comparative example 4 which has a ratio of 0.12 and within the claimed range apparently provides inferior results.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art by Masahiro et al. (WO 2014/133132) in view of Kimura et al. (WO 2013/133130) teach higher molar ratios of amino/polyamide in the separation layer of preferably 0.2 or more which does not meet the claimed range of from 0.10 to 0.12.  Another closely related art Tomioka et al. (US 2004/0256309) teaches membranes having separation layer with crosslinked polyimide having amino/polyamide ratios overlapping the claimed range, but fails to teach the polyacrylic acid hydrophilic compound of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771